Citation Nr: 0841185	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
(BHL), to include whether new and material evidence has been 
received to reopen a previously denied claim.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active service from March 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision.  

The Board notes that the veteran raised claims of service 
connection for tinnitus and left-side nerve damage in his 
December 2005 request to reopen.  Up until present, the RO 
has failed to issue a Veteran's Claims Assistance Act of 2000 
(VCAA) notice for the veteran's tinnitus claim, and has 
failed to develop either claim.  

Since the RO has not properly developed or certified those 
issues for appellate consideration, they are not presently 
before the Board and must be referred to the RO.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2008.  

During the Board hearing the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record for current consideration on appeal.  See 38 C.F.R. §§ 
20.800, 20.1304.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The evidence received since a September 1970 Board 
decision denying the veteran's original claim of service 
connection for a bilateral hearing loss is neither cumulative 
nor redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

3.  The veteran is shown to have manifested an impairment of 
hearing acuity in the higher frequencies when he entered into 
active service.  

4.  The high frequency hearing deficit is shown as likely as 
not to have been aggravated by the veteran's documented 
exposure to acoustic trauma while serving with an artillery 
unit during active service.  

5.  The currently demonstrated bilateral sensorineural 
hearing loss is shown to be due to excessive noise exposure 
during the veteran's active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
September 1970 Board decision to reopen the claim of service 
connection for BHL.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  

.2.  As the presumption of soundness is not rebutted, the 
veteran's bilateral sensorineural hearing loss disability is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue has been accomplished.  


II.  Analysis

Petition to Reopen a Previously Denied Claim

Previously, the Board denied service connection on the merits 
in a decision issued in September 1970.  The decision was 
based on the Board's decision that the disability preexisted 
military service, but was not aggravated by military service.  

Board decisions are final as to the evidence then of record, 
and are not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  

The Board may only reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the claimant.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim of 
service connection for bilateral hearing loss in December 
2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Finally, "new and material evidence" can be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  

The evidence associated with the claims file since the 
September 1970 Board decision includes a statement from the 
veteran's wife asserting that the veteran's impaired hearing 
acuity worsened during service, including following his 
participation in routine training exercises that involved 
sustained exposure to artillery fire.  

The Board finds that this is "new" evidence because it was 
not before the Board in 1970 or otherwise addressed at that 
time.  The previous decision is silent as to any lay 
assertion of worsening of the veteran's hearing acuity during 
service.  

The Board also finds that the new evidence is "material" 
because it directly addresses the reason the claim was 
previously denied on the merits by the Board in September 
1970.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection 
for BHL and is now subject to review based on the entire 
evidentiary record.  



Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003); 
see also 38 U.S.C.A. § 7104(c) (the Board is bound to follow 
the precedential decisions of the General Counsel.)  

The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-03.  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Here, the veteran's entrance examination lists "deafness" 
as a preexisting condition.  More specifically, the examiner 
noted "[d]eafness . . . bilateral, upper frequencies . . . 
A/L No exposure to loud noise, wear ear plugs when firing."  
A "H" PULHES profile of 3 was assigned.  

(The "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (medical condition or physical defect 
that is below the level of medical fitness required for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina," the "U" indicates "upper 
extremities," the "L" is indicative of "lower extremities," 
the "H" reflects the condition of the "hearing and ears," the 
"E" is indicative of the "eyes," and the "S" stands for 
"psychiatric condition." Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); see generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991), for an explanation of the military 
medical profile system.).  

Having found that the some form of impaired hearing acuity 
was present when the veteran entered active service, the 
Board now must determine whether the veteran had a hearing 
disability that was not clearly and unmistakably aggravated 
by service.  

Here, the veteran's service treatment record (STR) includes 
several audiological evaluation results prior to 1967.  The 
Board notes that audiometric readings prior to November 1967 
must be converted from ASA units to the modern ISO units.  
The veteran's entrance examination, from March 1962 shows the 
following results, adjusted to ISO units:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
--
55
LEFT
15
20
10
--
70

An "H" PULHES profile of 3 was assigned at that time.  

The veteran then underwent an evaluation in August 1964 with 
audiometry results, adjusted to ISO units, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
15
--
55
LEFT
15
5
10
--
35

The examiner noted partial right ear deafness and assigned a 
"2" on the "H" PULHES profile.  However, the physician 
determined that the hearing loss required "no limitations."  

The veteran underwent a final evaluation in March 1965 with 
audiometry results, adjusted to ISO, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15 
0
0
--
55
LEFT
5
0
5
--
50

An "H" PULHES profile of 2 was assigned at that time.  

The veteran's STR is otherwise silent for any hearing loss or 
other ear complaints. 

Following service, the veteran underwent a private audiometry 
evaluation in July 1969.  The physician, Dr. LJO, did not 
indicate if he reviewed the veteran's STR, but provided a 
history of the veteran's hearing loss that was consistent 
with the STR.  

Dr. LJO also performed an audiological evaluation.  He 
provided the results as a graphical representation, which the 
Board may not interpret.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  

However, Dr. LJO explained that the results showed an average 
five decibel loss in the 250 to 2,000 cycle range, a 40 
decibel loss in the 3,000 cycle range, and an average of 70 
to 75 decibel loss in the higher frequencies.  For the left 
ear, Dr. LJO noted a greater hearing loss.  

Dr. LJO then provided a diagnosis of nerve-type hearing loss, 
complete in the 4,000, 6,000, and 8,000 cycle range, 
secondary to the percussion effect of in-service Howitzer 
training.  

More recently, the veteran underwent a June 2006 private 
audiological evaluation with a physician, Dr. JK, who 
assessed the veteran's current hearing loss as being a severe 
bilateral symmetrical high-frequency hearing loss, then 
opined that he could find no other known etiology for the 
hearing loss except for the significant exposure to loud 
artillery noise in-service.  

In October 2006, the veteran underwent a VA audiological 
evaluation.  The examiner, an audiologist, reviewed the 
veteran's claims file and documented a history of the 
veteran's hearing loss from prior to service to the present.  

The audiologist also performed an audiometry evaluation with 
the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
20 
15
40
75
85
LEFT
20
15
60
90
100

Speech recognition scores were 100 percent right ear and 96 
percent left ear.  
The audiologist diagnosed normal to profound sensorineural 
hearing loss (SNHL), bilaterally.  

The audiologist opined that the veteran's hearing loss was 
not caused by or the result of military noise exposure since 
the in-service audiograms showed no permanent progression of 
hearing loss.  

The Board notes that the VA audiologist's evaluations show a 
hearing acuity that meet the hearing loss disability criteria 
for VA purposes.  See 38 C.F.R. §  3.385.  

The findings of these medical experts are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free 
to assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).  

The Board's duty is to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches; as true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In reviewing the medical evidence in this case, the Board 
first notes that the probative value of the 1964 and 1965 in-
service audiometry evaluations is not clear because the 
results of the testing is not consistent with other competent 
evidence of record.  

The results do not appear consistent with either the 
veteran's significant in-service noise exposure or the 
audiometry results recorded four years later without 
significant intervening noise exposure, as will be discussed.  

With regard to the post-service medical evidence, the Board 
assigns little probative value to the October 2006 VA 
examiner's report.  Importantly, the examiner did not note 
that the veteran's entrance examination diagnosed deafness.  

Further, the audiologist did not indicate that she had 
adjusted the results to the modern standard when reviewing 
the in-service audiometry evaluations.  

Finally, the audiologist appeared to give no weight in her 
opinion to the veteran's significant in-service noise 
exposure or the credible lay assertions of increased hearing 
problem in service and shortly thereafter.  

The Board finds the private audiological evaluations of 
record to be competent  medical evidence.  They are of 
significant probative value since both specifically provided 
an opinion consistent in-service aggravation.   

The Board has also considered the veteran's lay testimony.  
In particular, throughout his written correspondence to the 
RO, the veteran has asserted that his hearing acuity became 
worse during service due to repeated exposure to artillery 
fire.  

Moreover, during his hearing before the Board, the veteran 
explained that, although his entrance examination noted the 
need for hearing protection due to high frequency deafness, 
the veteran was assigned to an artillery unit and never 
provided hearing protection.  The veteran further testified 
that this noise exposure caused his hearing acuity to grow 
worse.  

The veteran also explained that, following service, from 1965 
to 1969, he worked as a forester and was exposed to some 
noise on an intermittent basis.  

The veteran's wife also testified that she married the 
veteran in 1960, prior to his active service.  She reported 
first noticing his hearing difficulties during service, 
especially after he returned from weeks-long field exercises.  

The Board finds in this case that the testimony of the 
veteran and his wife to be credible and highly probative.  In 
particular, the veteran and his wife, as lay persons, are 
competent to testify concerning the veteran's in-service 
hearing loss and treatment thereof.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).   However, the threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno,  6 Vet. 
App. 465, 469; see also Falzone v. Brown, 8 Vet. App. 398, 
405 (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay person may provide an eyewitness 
account of medical symptoms).  

In conclusion, on this record, the veteran cannot be found to 
have had a bilateral hearing disability that was clearly and 
unmistakably aggravated by his active service.  

The Board in this regard finds the evidence to be in relative 
equipoise in showing that the current bilateral sensorineural 
hearing disability as likely as not is due to the veteran's 
apparently unprotected exposure to excessive noise levels in 
connection with his documented regular duties with an 
artillery unit for several years during active service.  

Therefore, as the presumption of soundness is not be 
rebutted, the Board must find by operation of law that the 
veteran's current bilateral sensorineural hearing disability 
is due to disease or injury that was incurred in service.  



ORDER

Given the new and material evidence sufficient to reopen the 
claim, service connection for the bilateral sensorineural 
hearing loss is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


